DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the couplings in claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20, lines 1-2, recites “at least one longitudinal support” and should be corrected to read --at least one of said longitudinal supports --.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification and/or drawings fails to specifically provide an explanation  as to how the door operates to open and close.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16, 17, 18, 19, 20, 21, 23, 24, 25, 26, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 20, line 2, the recitation of “at least one longitudinal support is connected fixed” is awkward and confusing.
In claim 21, line 1, it is unclear if the “guides” are those previously recited in claim 15 or new guides.
Claim 23 recites “the preferred holding locations are located on the parallel guides at least on positions adjoining two opposite side walls” but it is unclear what positions adjoining two opposite side walls is referring to. 
Claim 23 recites the limitation "the parallel guides" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites “two opposite side walls” and “two opposite walls” in lines 3 and 4, respectively, but it is unclear what side walls they are being referred to.
Claim 24, lines 3-4, the recitation of “and a, with the side wall section connected, section of the bottom wall” is awkward and confusing and it is unclear as to what is specifically being claimed.
Claim 24 recites the limitation "the bottom" in line 8.  There is insufficient antecedent basis for this limitation in the claim and it is unclear if “the bottom was intended to reference back to the bottom wall or to a different structure.
In claim 24, line 5, the recitation of “door is moveable connected” is awkward and confusing and it is unclear what is specifically being claimed.
Claim 25 recites the limitation "the door" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the side wall" in 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 26 recites the limitation "the door" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "The poultry container assembly" in 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 16, 17, 18, 19 and 28 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 16, 18, 20 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wicker (US Patent 4547014), hereinafter Wicker.
Regarding claim 15, Wicker teaches a cover for a poultry container for holding live poultry (the recitation of “for a poultry container for holding live poultry” is merely intended use language and wherein the container of Wicker is capable of holding poultry), comprising: two substantially parallel guides (tracks 30; Fig. 1); plural longitudinal supports, on opposite sides moveable connected to the guides (panels 10 or hinge means 15, on opposite sides are moveably connected to the tracks 30 via 
Regarding claim 16, Wicker teaches the limitations of claim 15, as indicated above and further teaches wherein the preferred holding locations of the substantially parallel guides are defined with relief on the guides (slots 34 located on tracks 30 allow cover 40 to be in various open positions; Col. 3, lines 21-24; Fig. 1).
Regarding claim 18, Wicker teaches the limitations of claim 15, as indicated above and further teaches wherein the flexible cover sheet is provided with openings (canvas sheet 40 is necessarily provided with openings at rivet or brad 43; Fig. 5; Col. 4, lines 21-22).
Regarding claim 20, Wicker teaches the limitations of claim 15, as indicated above and further teaches wherein at least one longitudinal support is connected fixed to the guides (hinge means 15 is connected fixed to track 30 via cross bar 50 via which is attached to cab C; Figs. 2 & 5; Col. 4, lines 5-8).
Regarding claim 21, Wicker teaches the limitations of claim 15, as indicated above and further teaches, as best understood, wherein guides are provided with couplings for connecting the guides onto a poultry container (tracks 30 are provided with bolts 38 for connecting tracks 30 onto the side walls 31 of truck bed which is capable of carrying poultry; Fig. 3; Col. 3, lines 25-27).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wicker in view of Schmeichel (US Patent 8857887), hereinafter Wicker and Schmeichel, respectively. 
Regarding claim 17, Wicker teaches the limitations of claim 15, as indicated above but does not teach wherein the preferred holding locations are defined with magnetic force. Schmeichel teaches a truck bed cover, wherein the preferred holding locations of the substantially parallel guides are defined with magnetic force (ferromagnetic material 26 of the side rails 32 magnetically connect to magnets 44 of cover 18; Fig. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wicker to incorporate the teachings of Schmeichel to provide magnetic force at the preferred holding locations, as doing so would provide relief that automatically engages in the desired positions which increases ease of use, as recognized by Schmeichel (Col. 2, lines 50-52).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wicker in view of Ross (US Patent 5040934), hereinafter Wicker and Ross, respectively. 
Regarding claim 19, Wicker teaches the limitations of claim 15, as indicated above but does not teach wherein the flexible cover sheet is a net. Ross teaches a cargo net for a truck bed, wherein the flexible cover sheet is a net (net 16; Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wicker to incorporate the teachings of Ross to .
Claims 22, 23, 24, 26, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Esbroeck (US Patent 5060596) in view of Wicker, hereinafter Esbroeck and Wicker, respectively. 
Regarding claim 22, Esbroeck teaches a poultry container for holding live poultry comprising: a bottom wall (bottom face with corner points 1-2-3-4; Fig. 1), four side walls (side faces with corner points 1-2-9-10, 2-3-10-11, 3-4-11-12, 1-4-9-12; Fig. 1) protruding from the bottom wall (see Fig. 1) and a cover for a poultry container, wherein the poultry container cover is connected to the side walls at distance from the bottom wall (see Fig. 2a wherein the top wall 70 is connected to the side walls of container 100 at a distance from the bottom wall of container 100). 
Esbroeck does not teach a cover for a poultry container, according to claim 15, comprising: two substantially parallel guides; plural longitudinal supports, on opposite sides moveable connected to the guides; and a flexible cover sheet, connected to the longitudinal supports; wherein the parallel guides are provided with preferred holding locations for preferred positioning of the longitudinal supports onto the guides.
Wicker teaches the limitations of claim 15, wherein a cover for a container, comprises: two substantially parallel guides (tracks 30; Fig. 1); plural longitudinal supports, on opposite sides moveable connected to the guides (panels 10 or hinge means 15, on opposite sides are moveably connected to the tracks 30 via wheels 20; Figs. 1 & 5) and a flexible cover sheet, connected to the longitudinal supports (canvas sheet 40 is connected to panels 10 via canvas tabs 41; Figs. 1 & 5); wherein the parallel guides are provided with preferred holding locations for preferred positioning of the longitudinal supports onto the guides (tracks 30 have slots 34 for positioning of the panels 10 via locking arms 74 such that the cover may be positioned at various points; Figs. 1, 2 & 6; Col. 3, lines 21-24). 

Regarding claim 23, Esbroeck as modified teaches the limitations of claim 22, as indicated above and further teaches wherein the preferred holding locations are located on the parallel guides at least on positions adjoining two opposite side walls of the poultry container and at one or more positions centrally between two opposite walls (Wicker - slots 34 are located on tracks 30 at least on positions adjoining two opposite side walls 31 and at one or more positions centrally between side walls 31; Col. 3, lines 19-24).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esbroeck to incorporate the teachings of Wicker to provide preferred holding locations to the container, as doing so would allow positioning of the cover in a variety of positions so that the container may be partially open, fully open or closed which would allow the user to more securely contain the contents of the container and prevent their loss, as recognized by Wicker (Col. 1, lines 28-33 & 53-56).
Regarding claim 24, Esbroeck as modified teaches the limitations of claim 22, as indicated above and further teaches wherein the poultry container is provided with a door, which door is formed by a section of one of the side walls and a, with the side wall section connected, section of the bottom wall (Esbroeck - container 100 is provided with a door which is formed by a section of respective side faces 61, 51, 41, 31 and a section of bottom faces 60, 50, 40, 30; Fig. 2a; Col. 3, lines 26-28), which door is moveable connected with the rest of the poultry container such that the door is displaceable between a 
Regarding claim 26, Esbroeck as modified teaches the limitations of claim 22, as indicated above and further teaches wherein the door is slideably connected with the rest of the bottom wall (Esbroeck - door which is formed by a section of respective side faces 61, 51, 41, 31 and a section of bottom faces 60, 50, 40, 30 can slide in connection with the bottom face with corner points 1-2-3-4 (for compartment 1); Col. 3, lines 26-28; Fig. 3c.)
Regarding claim 27, Esbroeck teaches a poultry container assembly for holding live poultry, comprising plural stacked poultry containers including a poultry container with a poultry container cover placed on top of the stack of poultry containers (container 100 is comprised of stacked compartments I, II, III, IV, V with a top face 70 placed on top of the stack of compartments I, II, III, IV, V; Fig. 1). 
Esbroeck does not teach wherein the poultry container cover according to claim 22, wherein the cover comprises: two substantially parallel guides; plural longitudinal supports, on opposite sides moveable connected to the guides; and a flexible cover sheet, connected to the longitudinal supports; wherein the parallel guides are provided with preferred holding locations for preferred positioning of the longitudinal supports onto the guides.
Wicker teaches a cover comprising: two substantially parallel guides (tracks 30; Fig. 1); plural longitudinal supports, on opposite sides moveable connected to the guides (panels 10 or hinge means 15, on opposite sides are moveably connected to the tracks 30 via wheels 20; Figs. 1 & 5) and a flexible cover sheet, connected to the longitudinal supports (canvas sheet 40 is connected to panels 10 via 
Regarding claim 28, Esbroeck as modified teaches the limitations of claim 27, as indicated above and further teaches wherein the poultry container assembly includes a poultry container base (Esbroeck - container 100 includes a base at compartment I; Fig. 1).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Esbroeck in view of Wicker and Societe Industrielle de Tous Articles Plastiques (FR 1589543) ,hereinafter Esbroeck, Wicker and Societe Industrielle de Tous Articles Plastiques, respectively.
Regarding claim 25, Esbroeck as modified teaches the limitations, as indicated above. Esbroeck as modified does not teach where in the door is centrally located in the side wall wherein the door is installed. Societe Industrielle de Tous Articles Plastiques teaches a transport crate for small animals, wherein the door is centrally located in the side wall wherein the door is installed (door 10a is centrally located and installed in side wall of crate; Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esbroeck to incorporate the teachings of Societe Industrielle de Tous Articles Plastiques to provide a centrally located door in the side wall of the poultry container, as doing so would provide equal access to access to each side of the crate which would make loading/unloading of poultry easier for the user, as understood by one of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art additionally included is related to various types of containers and covers suitable for poultry and share similar structural limitations as those described in the current application.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643